Judgment and order affirmed, with costs. All concur, except Dowling, J., who dissents as to the defendant Miachle and votes for reversal as to him and for a new trial on the ground that the verdict as to said defendant is contrary to and against the weight of the evidence. (The judgment is for defendants in an action for damages for the death of plaintiff’s intestate, alleged to have resulted by reason of negligent and unskillful treatment. The order denies a motion for a new trial.) Present —• Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.